Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Dean on 3/30/2021.
The application has been amended as follows: 
1. (Current Amended) A keyswitch, comprising: a housing having an opening; a keycap disposed on the housing; a circuit board disposed under the housing; an elastic body disposed on the circuit board and disposed between the housing and the circuit board; a guiding part, one end of which disposed on the elastic body, and the other end corresponding to the opening and connecting to the keycap; and a cushioning part disposed between the guiding part and the housing; wherein the cushioning part cushions a collision between the guiding part and the housing when the keycap moves away from the housing; wherein the housing comprises: an abutting wall; the opening is formed on the abutting wall; the cushioning part is disposed between the guiding part and the housing, and contacts the abutting wall;  wherein the guiding part comprises: a body part and an abutting part; the abutting part is disposed on a circumference side of the body part; the cushioning part is sleeved onto the body part; both ends of the cushioning part respectively contact the abutting part and the abutting wall.
12. (Current Amended) A keyboard, comprising: a baseplate; a circuit board disposed on the baseplate; a plurality of keyswitchs disposed on the circuit board; wherein each of the keyswitchs comprises a housing having an opening; a keycap disposed on the housing; an elastic body disposed on the circuit board and disposed between the housing and the circuit board; a guiding part, one end of which disposed on the elastic body, and the other end corresponding to the opening and connecting to the keycap; and a cushioning part disposed between the guiding part and the housing; 3Response to Office Action Appl. No. 16/796,760 Atty. Dkt. No. 104223.000IUS1 wherein the cushioning part cushions a collision between the guiding part and the housing when the keycap moves away from the housing; wherein the housing comprises: an abutting wall; the opening is formed on the abutting wall; the cushioning part is disposed between the guiding part and the housing, and contacts the abutting wall;  wherein the guiding part comprises: a body part and an abutting part; the abutting part is disposed on a circumference side of the body part; the cushioning part is sleeved onto the body part; both ends of the cushioning part respectively contact the abutting part and the abutting wall.
Claims 2 and 3 have been cancelled.
Allowable Subject Matter
Claims 1 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 12, the prior art fails to teach or show, alone or in combination, the claimed button wherein the housing comprises: an abutting wall; the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsai teaches a similar button but fails to teach the structure of the guiding part and the relationship between the cushioning part and the guiding part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976.  The examiner can normally be reached on 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED M SAEED/Primary Examiner, Art Unit 2833